Van Brunt, P. J.
The learned judge in the court below evidently mistook the purport of the decision heretofore made in this case upon the application to vacate the order of arrest. All that the court decided upon that appeal was that, as the complaint did not contain the allegations required by section 549 of the Code, the order of arrest could not be sustained. It did not decide that the complaint does not state a good cause of action. On the contrary, the complaint contains a cause of action, but not for money recel ved in *801a fiduciary capacity. The learned court therefore erred in dismissing the complaint, and the judgment should be reversed, and a new trial ordered, with costs to appellant to abide event. All concur.